Response to Amendment
The response and/or amendment filed on 8/23/22 has been received and made of record.
Claims 22-25, 29-30, and 33-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant arguments regarding claims 1 , 8 and 15 have been considered  but are found to be unpersuasive for the following reason.
response to applicant argument 
First, with respect to claims 1, 8 and 15 applicant alleges “the examiner is respectfully requested to explain all claim interpretations relied upon for rejection of the claims. “Early explanation of the examiner’s interpretation will allow the applicant to clarify the meaning of a term, amend the claim, and/or provide a more effective response to any rejections, thus leading to more efficient prosecution.”  

 in response  examiner asserts the art of record clearly teaches the claimed invention as recited current version of the claims .
 for example  the primary reference (Chakra) teaches content sharing platform , including content sharing engine 216 , social platform analyzer 218 and other modules similar to claim 1, 8 and 15 components(see fig.2 and par. 0041). Thus Chakra clearly discloses  receive a control input from a current user(that is receiving from current user a content to post or to share), wherein the control input from the current user specifies current content to be shared by a current user, and wherein the control input activates a content analyzer {that is content sharing engine, a social platform analyzer component) is activated  to evaluate each of a plurality of platforms for receipt of the current content to be shared by the current user[ see par.0015, 0017- 0018,  where when an initial creation of a new post is received as input by a social network user( current user) in a given topic area is detected), recognize features of current content to be shared by a current user(see par. 0018  monitoring subject matter of content shared by users by using text analytics) and compare the features of the current content to previous content shared by the user on a plurality of platforms that allow access to data by other users(see figs. 3-4 and par.0049,  0053-0054, where subject of content is analyzed to determine plurality of platform  and recommends to user specific platform to post store/post the content). Here, Chakra discloses selecting one of multiple hosting platforms among the multiple hosting platforms for user specific   post store/post/share of a  content(see par. 0014). However, Chakra is silent regarding the selection is based upon determination that a similar content was previously uploaded to the platform by the user.
 Satish in analogous art discloses constructing dynamic latent models that determine consumer/social network intrinsic properties and automatically recommend user interactions with different social networks. for example, this system enables a consumer to interact with multiple social networks (e.g., sharing content to multiple social networks, retrieving relevant information from several social networks, and discovering new relevant social networks, subtopics, threads, etc.). Hence, Satish discloses claimed limitation of  Sathish discloses selecting  a content platform from the plurality of platforms to store the current content based upon determination that a similar content was previously uploaded to the platform by the user(see par. 0033 , 0047 where the system recommends a user certain social media platform based user history including previous posts and or interaction with other social media platform).  Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed to incorporate the teachings of  Sathish into the system of  Chakra in order to provide dynamic latent models that determine consumer/social network intrinsic properties and automatically recommend user interactions with different social networks.

Second, as per applicant argument that the cited reference are non-analogous or un-combinable (----- an obviousness determination requires finding both “that a skilled artisan would have been motivated to combine the teachings of the prior art ... and that the skilled artisan would have had a reasonable expectation of success in doing so.”) (emphasis added). Obviousness requires more than a mere showing that the prior art includes separate.)
In  response  examiner asserts the following : To the extent Appellant is asserting that the art are non-analogous and not combinable .The analogous-art test requires that theIn re Kahn, 441 F.3d 977, 986-87(Fed.  Cir. 2006) (citation omitted). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413,425 (CCPA 1981). 

Furthermore, no obviousness cannot be established by attacking the references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Merck & Co. Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). Moreover, when combining references, "a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int 'l v. Teleflex, Inc., 550 U.S. 398, 418 (2007).  
 
As per claim 1,  applicant alleges  “Applicant is unable to find either in the statement of rejection or in the cited prior art based on a current review thereof the elements of “receive a control input from a current user, wherein the control input from the current user specifies current content to be shared by a current user, and wherein the control input activates a content analyzer to evaluate each of a plurality of platforms for receipt of the current content to be shared by the current user; recognize, by the content analyzer, features of the current content to be shared by the current user; compare, by the content analyzer, the features of the current content to previous features of previous content shared by the user on a plurality of platforms that allow access to data by other users; and select, by the content analyzer, a platform from the plurality of platforms to store the current content based upon a determination that similar content was previously uploaded to the platform by the user” in the context as recited in claim 1”.

 In response,  examiner asserts contrary to applicant assertion above the combined teaching of Chakra- Sathish does disclose newly added elements of claims  such as “receive a control input from a current user, wherein the control input from the current user specifies current content to be shared by a current user, and wherein the control input activates a content analyzer to evaluate each of a plurality of platforms for receipt of the current content to be shared by the current user” . For example, Chakra discloses when an initial input ( a new post is received as input from social network user ( current user) in a given topic that the user want to share(see par. 0015, 0017- 0018),  then the  content sharing engine or the  social platform analyzer component) is activated  to parse the text of the content to evaluate each of a plurality of platforms for receipt of the current content to be shared by the current user where when an initial creation of a new post is received as input by a social network user( current user) in a given topic area is detected).
 As per claims 8, and 15 applicant alleges ‘The rejection is traversed at least for the reason that the Examiner’s position in support of the rejection is without a rational underpinning. For example, the Examiner has failed to provide any explanation as to why the lack of a feature of “select a platform from the plurality of platforms to store the current content based upon determination that a similar content was previously uploaded to the platform by the user” would be a recognized deficiency of Chakra”.

 In response examiner respectfully disagrees and asserts  even though
 the primary reference(Chakra)  describes a mechanism which recognizes features of current content to be shared by a current user(see par. 0018  monitoring subject matter of content shared by users by using text analytics) and then compares the features of the current content to previous content shared by the user on a plurality of platforms that allow access to data by other users(see figs. 3-4 and par.0049,  0053-0054, where subject of content is analyzed to determine plurality of platform  and recommends to user specific platform to post store/post the content). However,  Chakra does explicitly disclose selecting  a platform based upon determination that a similar content was previously uploaded to the platform by the user. Here, Secondary reference (Sathish) discloses selecting a platform based upon determine that a similar content was previously uploaded to the platform by the user (see par. 0033 , 0047 where the system recommends a user certain social media platform based user history including previous posts and or interaction with other social media platform and determines if similar content was previously uploaded the user). For example,   Satish teaches  if the system   determines the type of content and/or the one or more if the user has previously shared similar content with (e.g., vacation photographs), then the system 100 can recommend to user specific platform to post store/post the content). The purpose  is to provide dynamic latent models that determine consumer/social network intrinsic properties and automatically recommend user interactions with different social networks. relevant application data and provide the one or more devices with an interface through which the system 100 can provide one or more recommendations. Thereafter, one or more applications can determine specifically how the one or more recommendations are rendered to the user.
In addition, it  appears the applicant is arguing  against the references individually and   in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that [The advantage of the secondary reference asserted by the Examiner is not needed by and not relevant to the primary reference, and accordingly, the Examiner’s position that there is motivation to modify is without a rational underpinning. See e.g. Ex parte Blow. (Ex parte Blow, No. 2007-003811 (B.P.A.I. Mar. 28, 2008). (“underpinning, See e.g. Ex parte Blow, (Ex parte Blow, No. 2007-003811 (B.P.A.I. Mar. 28, 2008). Examiner asserts  the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 4-6, 8, and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al. U.S. Patent Application Publication No. 2016/0380951 [hereinafter Chakra] in view of Sathish et al. U.S. Patent Application Publication No. 2015/0256569[hereinafter Sathish].
As per claim 1, Chakra discloses computing device comprising: one or more processors; and a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the one or more processors to cause the computing device to: 
receive a control input from a current user, wherein the control input from the current user specifies current content to be shared by a current user, and wherein the control input activates a content analyzer {that is content sharing engine, a social platform analyzer component) is activated  to evaluate each of a plurality of platforms for receipt of the current content to be shared by the current user[ see par.0015, 0017- 0018,  where when an initial creation of a new post is received as input by a social network user( current user) in a given topic area is detected);
recognize features of current content to be shared by a current user(see par. 0018  monitoring subject matter of content shared by users by using text analytics); 
compare the features of the current content to previous content shared by the user on a plurality of platforms that allow access to data by other users(see figs. 3-4 and par.0049,  0053-0054, where subject of content is analyzed to determine plurality of platform  and recommends to user specific platform to post store/post the content);
Chakra does not  explicitly disclose select a platform from the plurality of platforms to store the current content based upon determination that a similar content was previously uploaded to the platform by the user.
Sathish discloses select a platform from the plurality of platforms to store the current content based upon determination that a similar content was previously uploaded to the platform by the user(see par. 0033 , 0047 where the system recommends a user certain social media platform  based user history including previous posts and or interaction with other social media platform).  Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed   to incorporate the teachings of  Sathish into the system of  Chakra in order to provide dynamic latent models that determine consumer/social network intrinsic properties and automatically recommend user interactions with different social networks.

as per claim 2 Satish discloses the computing device of claim 1, wherein the program instructions are executable to cause the computing device to: determine, based on the recognized features, previously shared content of the current user that is similar to the current content(see par. 0033 , 0047); and 
detect that the previously shared content was provided to the selected platforms(see par. 0033 , 0047 ).  

 As per claims 8 and 15, Chakra discloses computing device comprising: one or more processors; and a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the one or more processors to cause the computing device to: 
recognize features of current content to be shared by a current user(see par. 0018  monitoring subject matter of content shared by users by using text analytics); 
compare the features of the current content to previous content shared by the user on a plurality of platforms that allow access to data by other users(see figs. 3-4 and par.0049,  0053-0054, where subject of content is analyzed to determine plurality of platform  and recommends to user specific platform to post store/post the content);
Chakra does explicitly disclose select a platform from the plurality of platforms to store the current content based upon determination that a similar content was previously uploaded to the platform by the user
Sathish discloses select a platform from the plurality of platforms to store the current content based upon determination that a similar content was previously uploaded to the platform by the user(see par. 0033 , 0047 where the system recommends a user certain social media platform based user history including previous posts and or interaction with other social media platform).  Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed   to incorporate the teachings of  Sathish into the system of  Chakra in order to provide dynamic latent models that determine consumer/social network intrinsic properties and automatically recommend user interactions with different social networks.


Claim 3  is  rejected under 35 U.S.C. 103 as being patentable over Chakra–Sathish and further  in view of Schultz et al. U.S. Patent Application Publication No. 2014/0114774[hereinafter Schultz].
As per claim 3   Chakra discloses substantial features of the claimed as discussed above with respect to claim 1    
Chakra does not explicitly disclose wherein the program instructions are executable to cause the computing device to: determine a level of engagement of the previously shared content with respect to the selected one or more of the plurality of platforms; and detect that the level of engagement is above a threshold. 
Shultz discloses wherein the program instructions are executable to cause the computing device to: determine a level of engagement of the previously shared content with respect to the selected one or more of the plurality of platforms; and detect that the level of engagement is above a threshold(see par. 0058, 0071where  a user's level of engagement with the social networking system 200 can be measured by the average number of hours per day the user accessed content available through the social network over a given time period.). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed   to incorporate the teachings of  Shultz into the system of  Chakra-Sathish thus enabling to produce and advertise content that has a high likelihood of eliciting strong user engagement and popularity.
 
 Claims 27 and 28   and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al. U.S. Patent Application Publication No. 2016/0380951 [hereinafter Chakra] in view of Sathish et al. U.S. Patent Application Publication No. 2015/0256569[hereinafter Sathish] and further in view of Hume et al. U. S. Patent Application No. 20150169747[hereinafter Hume]
as per  claim 27,  and 31 the system of Chakra and Satish discloses substantial features of the claimed invention as discussed above with respect to claims 1, 8 and 15 
Chakra and Satish  does not explicitly disclose wherein the current content includes a picture, and wherein the content analyzer subjects the picture to object recognition processing to extract a recognized object from the object recognition processing, and wherein the selected platform from the plurality of platforms that is selected by the select action to store the current content is dependent on the object that is recognized.
Hume discloses  wherein the current content includes a picture, and wherein the content analyzer subjects the picture to object recognition processing to extract a recognized object from the object recognition processing, and wherein the selected platform from the plurality of platforms that is selected by the select action to store the current content is dependent on the object that is recognized.(see par. 0013 and 0045).
 Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed   to incorporate the teachings of  Hume into the system of Chakra-Sathish  as this may provide an automated aid to enhance the media experience.

As per claim 28  and 32 Hume discloses  the computing device of claim 1, wherein the current content includes unstructured text based content, and wherein the content analyzer subjects the text based content to language analysis processing to extract a recognized meaning from the unstructured text based content, and wherein the selected platform from the plurality of platforms that is selected by the select action to store the current content is dependent on the meaning that is recognized(see par. 0054).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452